t c memo united_states tax_court william j tully petitioner v commissioner of internal revenue respondent docket no filed date william j tully pro_se linas n udrys for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge larry l nameroff pursuant to sec_7443aand rule sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge nameroff special_trial_judge this matter is before the court on respondent's motion for summary_judgment background on date respondent mailed a notice_of_deficiency to petitioner determining a deficiency in the amount of dollar_figure in petitioner's federal_income_tax for in addition respondent determined that petitioner is liable for the penalty for fraud under sec_6663 in the amount of dollar_figure petitioner filed a timely petition for redetermination with the court on date at which time he was a resident of ontario ca respondent filed a timely answer to the petition which includes affirmative allegations in support of respondent's determination that petitioner is liable for the penalty for fraud for the taxable_year in issue petitioner failed to file a reply to respondent's answer within the 45-day period prescribed in rule a as a consequence respondent filed a motion pursuant to rule c requesting that the court issue an order that undenied allegations in the answer be deemed admitted by notice all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure dated date petitioner was notified of the filing of respondent's rule c motion and was ordered to file a reply to respondent's answer petitioner failed to file a reply to respondent's answer or otherwise respond to the court's notice consequently we granted respondent's rule c motion and the undenied allegations set forth in respondent's answer were deemed to be admitted see 77_tc_334 62_tc_260 as indicated respondent now moves for summary_judgment with respect to petitioner's liability for the deficiency and penalty set forth in the notice_of_deficiency on date the court issued an order directing petitioner to file a written response to respondent's motion on or before date petitioner did not respond to the court's order discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no the court’s notice dated date expressly advised petitioner of the potential consequences that would result from a failure_to_file a reply genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the factual allegations deemed admitted under rule c establish that during the taxable_year petitioner was engaged in the business of establishing exempt_organizations petitioner conducted seminars at which he encouraged people to establish exempt_organizations and he informed people that they could avoid income_tax by conducting all their financial transactions through exempt_organizations petitioner did not receive fees from people attending his seminars but he used his seminars to recruit clients for his business of establishing exempt_organizations petitioner also solicited clients for his business of establishing exempt_organizations through direct mailings to accountants and certified public accountants petitioner is apparently the same person who filed the petition as an officer in the case of oliver family_foundation docket no 8346-96x see oliver family found v commissioner tcmemo_1997_220 in establishing an exempt_organization for a client petitioner submitted the required filings to the state of nevada and obtained exempt status from the internal_revenue_service records maintained by the state of nevada indicate that petitioner established at least exempt_organizations during the taxable_year eleven exempt_organizations were established by petitioner for his personal_use which used the address of petitioner’s residence pincite east yale street in ontario california or petitioner’s office at p o box in upland california as a business address the other exempt_organizations established by petitioner during were established for petitioner’s clients petitioner was named as a vice president of all of these exempt_organizations during the year petitioner charged his clients dollar_figure for each exempt_organization he established accordingly petitioner derived at least dollar_figure of income from his business of establishing exempt_organizations during for the taxable_year petitioner fraudulently and with intent to evade income_tax filed a false federal_income_tax return which omitted income petitioner and his wife luetta m tully mrs tully filed a joint u s individual_income_tax_return form_1040 hereinafter return on their based upon the same notice_of_deficiency mrs tully filed a separate petition and is a petitioner in a related case docket no also currently before this court return petitioner and mrs tully reported mrs tully’s net wages received from the state teacher’s retirement_system and the ontario-montclair school district in the amount of dollar_figure on their return petitioner and mrs tully reported mrs tully’s interest_income received from the ontario school employee credit_union in the amount of dollar_figure with the return petitioner filed a schedule c statement of profit and loss from business for all american financial services all american on his schedule c petitioner stated that all american was a sole_proprietorship in the business of financial consulting and marketing on his schedule c petitioner reported gross_receipts derived from all american in the amount of dollar_figure during the taxable_year petitioner received at least dollar_figure of income derived from his business of establishing exempt_organizations thus petitioner earned and intentionally failed to report schedule c income in the amount of dollar_figure petitioner fraudulently and with the intent to evade income_tax understated taxable_income for the taxable_year in the amount of dollar_figure petitioner fraudulently and with the intent to evade income_tax understated his tax_liability for the taxable_year in the amount of dollar_figure in the notice_of_deficiency respondent determined inter alia that petitioners omitted dollar_figure of income consistent with these deemed admissions it follows that respondent is entitled to summary_judgment that petitioner is liable for the deficiency in tax for as set forth in the notice_of_deficiency respondent also determined that petitioner is liable for the penalty for fraud under sec_6663 for sec_6663 provides that if any part of the underpayment_of_tax required to be shown on the return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment that is attributable to fraud fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing edelson v commissioner 829_f2d_829 9th cir affg tcmemo_1986_223 796_f2d_303 9th cir affg tcmemo_1984_601 respondent has the burden to prove fraud by clear_and_convincing evidence sec_7454 rule b fraud is a question of fact to be resolved upon consideration of the entire record and is never presumed 69_tc_391 respondent's burden of proving fraud can be met by facts deemed admitted pursuant to rule c doncaster v commissioner t c pincite see 85_tc_267 in the instant case petitioner is deemed to have admitted pursuant to rule c that he fraudulently and with the intent to evade taxes filed an income_tax return for in which he omitted dollar_figure in income and that the underpayment_of_tax required to be shown on his income_tax return for is due to fraud with intent to evade income_tax we hold that the facts deemed admitted pursuant to rule c satisfy respondent's burden of proving fraud doncaster v commissioner t c pincite those facts constitute clear_and_convincing evidence that petitioner fraudulently and with the intent to evade taxes known to be owing omitted more than percent of his income earned during and that the underpayment_of_tax required to be shown on his income_tax return is due to fraud consequently respondent is entitled to summary_judgment that petitioner is liable for the penalty for fraud under sec_6663 for the taxable_year in order to reflect our conclusions herein an order and decision granting respondent's motion for summary_judgment will be entered
